IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                DIVISION ONE                     J-...3
                                                                                 CS3
                      Appellant,
                                                No. 74319-8-1
                                                                                   c3
                 v.
                                                UNPUBLISHED OPINION

WILLIAM FREDERICK JENSEN,

                      Respondent.               FILED: November 14, 2016



      Dwyer, J. - After a jury convicted William Jensen offour counts of

solicitation to commit first degree murder, the court entered a judgment and

sentence requiring restitution in an amount to be determined. The court later
entered a separate agreed order of restitution that included future counseling
costs. Jensen appealed the judgment and sentence but not the restitution order.
The Washington Supreme Court reversed two of Jensen's convictions and
remanded for vacation of those convictions and resentencing.

       On remand, the court ordered restitution but, unaware of the prior order

setting restitution, set a future hearing to determine the amount. Jensen later
moved to strike that hearing on the ground that it was set more than 180 days
after the resentencing hearing and was therefore untimely under RCW
9.94A.753(1). In September 2009, the superior court orally granted Jensen's
motion, but entered no written ruling. The court ruled that the agreed order of
No. 74319-8-1/2



restitution entered in 2005 had expired when it was not reimposed on remand.

The court concluded that the current restitution hearing was therefore a hearing

to set restitution for the first time, not a hearing to modify the 2005 restitution

order, and that the hearing was untimely because it was set more than 180 days

after the resentencing hearing.

       The State subsequently moved to supplement restitution, and the court

entered two orders - one memorializing the 2009 oral ruling and another striking

the State's motion. The State appeals these orders, arguing that the 2005

restitution order never expired and that the superior court erred by striking the

restitution hearings. We reverse.

                                            I


       Based on allegations that Jensen tried to hire hit men to kill his wife,

children, and sister-in-law, the State charged him with four counts of first degree

solicitation to commit murder. A jury convicted him and the court entered a

judgment and sentence ordering restitution in an amount to be determined at a

later hearing.

       On June 7, 2005, the court entered an agreed order of restitution in the

amount of $2,304.50. The order also authorized restitution "forfuture additional

costs as counseling may be required in the future for all victims."




                                            2-
No. 74319-8-1/3



          Jensen appealed the judgment and sentence but did not appeal the order

of restitution.1 The Washington Supreme Court reversed two of Jensen's

convictions and remanded "for vacation of two convictions and for resentencing."

State v. Jensen, 164 Wash. 2d 943, 959, 195 P.3d 512 (2008).

          In February of 2009, the court held a resentencing hearing. In its oral

ruling, the court noted that the original "sentence was reversed by the supreme

court with respect to the four unit of prosecutions [sic]." (Emphasis added.) The

court proceeded to impose a sentence at the top of the standard range. Itthen

stated:

          The Court will reimpose all the other conditions of the [original]
          sentence, including no contact with the victims. Restitution, I
          believe Judge Jones waived certain costs and financial
          circumstances. The Court is not going to make other changes to
          [that] sentence.

          Following the oral ruling, the prosecutor erroneously told the court that

while the original judgment and sentence ordered restitution in an amount to be

determined, no restitution order had ever been entered. Based on that

misinformation, the court agreed to set a future restitution hearing. It then signed

a new judgment and sentence that simultaneously required Jensen to pay

restitution "as set forth ... in the previously filed Appendix E," but ordered

restitution "to be determined at future restitution hearing." It is undisputed that no

appendix E had ever been filed with the court.



       1Jensen filed his amended notice of appeal from the original judgment and sentence on
January 26, 2005, long before the June 2005 order setting restitution.


                                            -3-
No. 74319-8-1/4



         In September of 2009, the court held a restitution hearing. Defense

counsel moved to strike the hearing, arguing that the court lacked authority to

award restitution because the hearing had not occurred within 180 days of

sentencing as required by RCW 9.94A.753(1). Anticipating the State's argument,

defense counsel further argued that the hearing was not a modification of the

2005 agreed order of restitution because the resentencing court had not

reimposed that order. The prosecutor disagreed, arguing that the reference to

the "previously filed Appendix E" in the resentencing court's judgment and

sentence "was intended to adopt anything that had been previously filed"

regarding restitution. Therefore, the prosecutor argued, the current hearing
involved a proposed modification to the 2005 restitution order and was not

subject to the 180-day time limit.

         The court then asked the prosecutor the following question:

         [l]f, upon resentencing, the court never reissued the prior restitution
         order and never made reference to it, you would agree that then
         there would be no restitution order?

         [It] [d]oesn't automatically continue, in other words.

The prosecutor agreed, adding "I think thatwould probably be accurate" and
reiterating her contention that the resentencing court intended to adopt the prior
order.

         The court then granted the motion to strike, ruling in pertinent part as

follows:




                                           -4
No. 74319-8-1/5



                   The court agrees with [defense counsel], much reluctantly,
        because this is certainly not equitable to the victims of Mr. Jensen.
        . . . [I]t appears clear that I was not aware, or made aware, that
        there was a previous restitution order. The prosecutor certainly
        represented that there had not been one. Mistakenly, of course.
        And so I did not enter a restitution order... in February of
        2009 .... It's true we checked the box "Defendant shall pay
        restitution as set forth in the previous filed appendix E," but there
        was no appendix E and the court was not aware that there had
        been a previous restitution order.
                   So unfortunately, the State waited too late to get this hearing
        set, and the court believes it does not have any authority under the
        case law and the statute to set a restitution order, .. . the [original]
        order having expired when it was not made a condition of the new
        sentence. So the court grants the defendant's motion to dismiss
        the motion for restitution.

(Emphasis added.) Although defense counsel told the court he would prepare a

written order, no order was ever filed.

        Six years later, in August of 2015, the State filed a motion to supplement

the original 2005 restitution order with counseling costs incurred since 2009.

Jensen moved to strike the hearing. The court granted the motion, stating in

part:

        Because no written order was ever entered following [the] 9/30/15
        rulingf ], a separate order shall be entered at this time reflecting that
        ruling so that the State has an opportunity to appeal.
               The Court notes that, as a result of the sequence of events
        following remand, including an inadvertent reference in an Order on
        Judgment and Sentence to an Exhibit E that did not exist, a
        mistaken representation by the prosecutor that restitution had not
        previously been set, and a failure by the prosecutor to set a hearing
        for restitution within 180 days, the victims in this case have been
        deprived of restitution. ... In light of [the court's] ruling in the
        9/30/09 hearing, this Court does not have authority to conduct a
        restitution hearing or order further restitution. However, the Court
        urges both parties to consider the equities of the situation and to



                                           -5
No. 74319-8-1/6



       consider addressing the situation voluntarily or by entry of an
       agreed order.

       The court also entered an order reflecting the earlier September 30, 2009

oral ruling. That order states in part:


       1.     At the February 13, 2009 resentencing hearing the Court
              was not made aware of Judge Jones' prior restitution order
              dated 6/7/05.
       2.     Instead, the prosecutor represented to the Court
              (mistakenly) during the February 2009 resentencing hearing
              that there was no previous restitution order.
       3.     At the February 2009 resentencing hearing the Court
              indicated that restitution would be determined at a future
              hearing.
       4.     The order entered in February 2009 had a check in the box
              "Defendant shall pay restitution as set forth in the previously
              filed appendix E," but there was no appendix E and the court
              was not aware that there had been a previous restitution
              order.
       5.     The State waited too long to get a hearing set to determine
              restitution.
       6.     The Court believes it does not have any authority to set a
              restitution order, Judge Jones' order having expired when it
              was not made a condition of the new sentence.

The State appeals the 2015 orders.



       The State contends that the superior court erred by striking the restitution

hearings as untimely. It argues that the 2005 order setting the restitution amount

was timely and unaffected by either the Washington Supreme Court's decision

on appeal or Jensen's resentencing on remand. Therefore, the State reasons,

the restitution hearings on remand were modifications of the 2005 restitution

order, not original hearings to set restitution, and did not have to occur within 180


                                          6
No. 74319-8-1/7



days of resentencing under RCW 9.94A.753(1). Jensen, on the other hand,

contends the State cannot raise this issue because the prosecutor "conceded

that the restitution order from the first sentencing was not adopted at the

resentencing hearing and no longer had any force or effect" on remand. Br. of

Resp't at 1. He concludes that "the State should not be heard to argue the

opposite position now." Br. of Resp't at 4. Jensen's argument fails for several

reasons.


       First, the argument is not supported by pertinent authority. Although

Jensen cites cases regarding preservation of errors, he cites nothing relating to a

party changing their position on appeal or being bound by a concession below.

       Second, to the extent that Jensen contends that the State needed to

objectto preserve its claim that the 180-day time limit in RCW9.94A.753(1) did
not apply to the stricken restitution hearings, the record shows that the State did
objecton those grounds at the hearings. And even in the absence of an
objection and/or the occurrence of a concession, the issue may still be raised on

appeal because it concerns an error of law in the court's sentence. See In re

Pers. Restraint of Goodwin, 146 Wash. 2d 861, 877, 50 P.3d 618 (2002) (error of

law in sentence cannot be waived by stipulation and is reviewable for the first

time on appeal); RAP 2.5(a) (granting this court discretion to review unpreserved

errors).

       Finally, the State contends, and Jensen does not dispute, that the victims
received no notice of the restitution hearing at which the State made its
No. 74319-8-1/8



concession. Because the victims had a constitutional right to notice of, and

participation in, any restitution hearings,2 we have discretion to review the court's

striking of those hearings as a manifest error affecting a constitutional right. RAP

2.5(a).

          Turning to the merits, RCW 9.94A.753(1) states, in pertinent part, that

"[w]hen restitution is ordered, the court shall determine the amount of restitution

due at the sentencing hearing or within one hundred eighty days ...." This time

limit only applies to an initial hearing to set restitution; it does not apply to a

hearing set to modify an earlier timely restitution order. See RCW 9.94A.753(4)
(stating that restitution may be modified as to amount, terms, and conditions
while the offender remains under the court's jurisdiction); State v. Gray, 174
Wash. 2d 920, 927, 935, 280 P.3d 1110 (2012) (holding that courts may modify the

total amount of restitution after 180 days). The central dispute in this case is

whether the stricken restitution hearings were, in essence, hearings to modify a

timely restitution order, or hearings to set restitution in the first instance.
Resolution ofthis dispute turns on whether the 2005 restitution order survived the
first appeal and resentencing. If it did, then the stricken restitution hearings were
essentially modification proceedings and the 180-day time limit did not apply.
          Citing State v. Harrison, 148 Wash. 2d 550, 562, 61 P.3d 1104 (2003),
Jensen argues that when, as here, a court remands a matter for "resentencing,"
the entire sentence is reversed or vacated. Jensen concludes that the 2005


          2 Wash. Const, art. I, § 35.


                                           -8
No. 74319-8-1/9



restitution order was vacated when the Washington Supreme Court remanded

his case for "resentencing." And because the resentencing court did not

reimpose that order, Jensen maintains that the stricken hearings were not

modification hearings and were therefore untimely. We disagree.

         In Harrison, the appellate court "'reverse[d] Harrison's sentences and

remand[ed] for resentencing.'" Harrison, 148 Wash. 2d at 562 (emphasis added)

(alterations in original) (quoting State v. Harrison, noted at 100 Wash. App. 1049

(2000)). The appellate court in Harrison thus clearly reversed the defendant's

sentences in toto. By contrast, our Supreme Court in Jensen's appeal stated:

"We reverse, in part, and remand for vacation of two convictions and

resentencing." Jensen, 164 Wash. 2d at 947 (emphasis added). This language did

not reverse Jensen's sentences in their entirety. Nor did it affect the 2005

restitution order that Jensen had not appealed. State v. Rowland, 160 Wash. App.
316, 328, 249 P.3d 635 (2011) (noting that portions of an original judgment and

sentence that were valid when pronounced are "'unaffected by the reversal of

one or more counts'" (quoting State v. Kilqore, 167 Wash. 2d 28, 37, 216 P.3d 393

(2009))), affd, 174 Wash. 2d 150, 272 P.3d 242 (2012). Thus, contrary to Jensen's

assertions, it was not necessary for the resentencing court to reimpose the 2005

restitution order for it to have force and effect on remand. Because the 2005

order remained in effect on remand, the stricken restitution hearings were

hearings to modify restitution and were not subject to the 180-daystatutorytime

limit.
No. 74319-8-1/10



       And even if we were to conclude that the 2005 order had to be reimposed,

the record indicates that it was. Interpretation of a court order or judgment is a

question of law, and we interpret such orders to give effect to the issuing court's

intent. In re Marriage of Thompson. 97 Wash. App. 873, 877, 988 P.2d 499 (1999);

Hillv. Hill. 3 Wash. App. 783, 786, 477 P.2d 931 (1970), overruled on other

grounds by Stokes v. Pollev. 145 Wash. 2d 341, 37 P.3d 1211 (2001). We may

consider a trial court's oral decision when interpreting a court's findings and

conclusions so long as there is no inconsistency. City of Lakewood v. Pierce

County, 144Wn.2d 118, 127. 30 P.3d 446 (2001) (quoting State v. Eppens. 30
Wash. App. 119, 126,633 P.2d 92 (1981)). An ambiguity in a court's judgment or

written decision may also be clarified by reference to the court's oral ruling. State

v. Smith. 82 Wash. App. 153, 159, 916 P.2d 960 (1996); State v. Hescock. 98 Wn.

App. 600, 606, 989 P.2d 1251 (1999). In addition, we have previously looked to

a resentencing court's oral ruling to determine its intent regarding the original

judgment and sentence. Rowland, 160 Wash. App. at 328.

       Here, the judgment and sentence entered on remand is ambiguous

regarding restitution. It first states that Jensen "shall pay restitution ... as set

forth ... in the previously filed Appendix E." But it also states that restitution is

"to be determined at future restitution hearing" on a "[d]ate to be set." As noted

above, there was no previously filed appendix E, but there was a previously filed

order of restitution. In addition, the judgment purports to require payment of an

amount previously set, but then states that restitution will be set in the future.


                                          10
No. 74319-8-1/11



These ambiguities justify resort to the resentencing court's oral decision. In that

decision, the court announced the length of Jensen's confinement and then

expressly stated its intention to "reimpose all the other conditions of the

sentence" including restitution. While the prosecutor later misinformed the court

that no order setting restitution had previously been entered, the court's intent to

reimpose any and all aspects of the prior sentence other than those mentioned in

its ruling is clear.

        For the reasons set forth above, we conclude the stricken restitution

hearings involved the modification of an extant restitution order and were

therefore not subject to the 180-day time limit in RCW 9.94A.753(1). The

superior court erred in ruling otherwise and in striking the hearings.

        Reversed and remanded for proceedings consistent with this opinion.




We concur:,




                                          11 -